               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 PARADIGM CARE & ENRICHMENT
 CENTER, LLC, PARADIGM CARE &
 ENRICHMENT CENTER 2, LLC,
 CREATIVE PATHS LEARNING                               Case No. 20-CV-720-JPS-JPS
 CENTER, INC., and CREATIVE
 PATHS INFANT CENTER, INC.,

                       Plaintiffs,

 v.

 WEST BEND MUTUAL INSURANCE                                            ORDER
 COMPANY,

                        Defendant.



1.     BACKGROUND

       On May 12, 2020, Paradigm Care & Enrichment Center, LLC,

Paradigm Care & Enrichment Center 2, LLC, Creative Paths Learning

Center, LLC, and Creative Paths Infant Center, LLC (collectively,

“Plaintiffs”)1 brought this action against West Bend Mutual Insurance

Company (“Defendant”). (Docket #1). Plaintiffs filed this complaint both

individually and on behalf of multiple proposed nation-wide classes. (See

id. at 13–14). In July, 2020, Defendant filed both a motion to dismiss, (Docket

#13), and a motion to strike Plaintiffs’ class allegations, (Docket #15).



       1 As in Plaintiffs’ amended complaint, the Court will refer to Paradigm Care
& Enrichment Center, LLC and Paradigm Care & Enrichment Center 2, LLC
collectively as “Paradigm Care.” Similarly, the Court will refer to Creative Paths
Learning Center, Inc. and Creative Paths Infant Center, Inc. collectively as
“Creative Paths.”



 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 1 of 21 Document 44
Thereafter, the parties filed a joint stipulation, which provided Plaintiffs

time to file an amended complaint. (Docket #17). After the Court adopted

that stipulation,2 Plaintiffs filed their amended complaint. (Docket #18).

Now before the Court are Defendant’s (1) motion to dismiss Plaintiffs’

amended complaint, (Docket #21), and (2) motion to strike Plaintiffs’ class

allegations therein, (Docket #23). For the reasons discussed in the balance

of this Order, the Court will grant Defendant’s motion to dismiss and deny

as moot Defendant’s motion to strike class allegations.

2.     LEGAL STANDARD

       Defendant filed a motion to dismiss Plaintiffs’ amended complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). When evaluating

motions to dismiss, the Court is required to “accept as true all of the well-

pleaded facts in the complaint and draw all reasonable inferences in favor

of the plaintiff.” Kubiak v. City of Chicago, 810 F.3d 476, 480–81 (7th Cir. 2016)

(citation omitted). Dismissal is only appropriate “if it appears beyond doubt

that the plaintiff could prove no set of facts in support of his claim that

would entitle him to the relief requested.” Enger v. Chi. Carriage Cab Corp.,

812 F.3d 565, 568 (7th Cir. 2016) (citation omitted). However, a plaintiff’s

allegations must “plausibly suggest that the plaintiff has a right to relief,

raising that possibility above a speculative level[.]” Kubiak, 810 F.3d at 480.

(quoting EEOC v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir.

2007)). A complaint that offers “‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal,



       2Pursuant to the parties’ joint stipulation, (Docket #17), the Court will deny
as moot Defendant’s (1) motion to dismiss Plaintiffs’ initial complaint, (Docket
#13), and (2) motion to strike Plaintiffs’ class allegations in that complaint, (Docket
#15).


                           Page 2 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 2 of 21 Document 44
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). The Court must identify allegations “that, because they are no more

than conclusions, are not entitled to the assumption of truth.” Ashcroft, 556

U.S. at 679.

3.     RELEVANT FACTS3

       3.1     The Parties

        Paradigm Care owns and operates childcare and enrichment centers

in both Waterford and Canton, Michigan. Similarly, Creative Paths owns

and operates both an early childhood center and an infant center in Skokie,

Illinois. Defendant is a Wisconsin-based insurance company, organized

pursuant to Wisconsin law.

       Plaintiffs paid Defendant a premium in exchange for insurance

coverage. Pursuant to Paradigm Care’s policy, Defendant provided

coverage to Paradigm Care from August 23, 2019 through August 23, 2020,

insuring Paradigm Care’s properties in Waterford and Canton, Michigan.

Similarly, Defendant provided coverage to Creative Paths from August 26,

2019 to August 26, 2020, insuring Creative Paths’s properties in Skokie,

Illinois. Plaintiffs’ respective policies included a Form NS 0203 01 18,

otherwise known as a “Businessowners Special Property Coverage Form”




       3The relevant facts are from Plaintiffs’ amended complaint, (Docket #18).
Further, pursuant to Federal Rule of Civil Procedure 10(c), the Court also considers
“[a] copy of a written instrument that is an exhibit to a pleading” as “a part of the
pleading for all purposes.” Tierney v. Vahle, 304 F.3d 734, 738 (7th Cir. 2002)
(“Because the letter was attached to the complaint, it became a part of [the
complaint] for all purposes.”). To the extent the Court refers to any documents
attached to Plaintiffs’ amended complaint, the Court provides a citation thereto.


                           Page 3 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 3 of 21 Document 44
(hereinafter, the “Form”),4 which provided additional coverage and also

contained policy exclusions.

       3.2    Michigan and Illinois Closure Orders

       “At present, COVID-19 requires no introduction: the novel

coronavirus causing this disease has spread around the world, resulting in

an unprecedented global pandemic that has disrupted every aspect of

public life.” Mays v. Dart, 974 F.3d 810, 814 (7th Cir. 2020), petition for cert.

filed, No. 20-990 (U.S. Jan. 26, 2021). In light of the uncontainable spread of

COVID-19, many civil authorities issued orders suspending or limiting

business operations within their respective jurisdictions. Michigan’s

governor issued an executive order, effective March 24, 2020 through June

1, 2020, that permitted childcare centers to remain open “only to the extent

necessary to serve the children or dependents of critical infrastructure

workers.” Thus, this order required Paradigm Care to drastically reduce its

operations.

       Effective March 20, 2020, the Village of Skokie, Illinois, instructed

“all Day Care, Child Care and Home Care Facilities and Programs to close

and cease operations for all children of all ages,” to “break the continuing

spread of COVID-19 through social distancing.” Further, Illinois’s governor

issued an executive order, effective March 21, 2020 through May 29, 2020,

that closed all “non-essential businesses.” In Illinois, a childcare center

could stay open only if it obtained a license to provide childcare for the

children of essential workers, (i.e., if it became an “emergency childcare

center”). Creative Paths closed as a result of both the Illinois and Skokie


       4Plaintiffs provide the Court with both of their respective policies and
copies of the Form. Because their Forms are identical, the Court cites to only one
of the Forms, (Docket #18-1), herein.


                           Page 4 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 4 of 21 Document 44
orders. Notably, on or about March 23, 2020, after Creative Paths closed, it

learned that one of its active enrollees and the active enrollee’s family had

tested positive for COVID-19.

         Plaintiffs claim that, due to both COVID-19 and the aforementioned

closure orders, they have suffered losses, which in turn triggered the

following coverages, as detailed in the Form: (1) Business Income Coverage,

(2)   Extra    Expense     Coverage,     (3)   Civil   Authority     Coverage,

(4) Communicable Disease Coverage, and (5) the Duties in the Event of Loss

or Damage provision.5 Plaintiffs submitted insurance claims, which

Defendant denied. Plaintiffs subsequently filed this lawsuit, seeking both

(1) damages for Defendant’s alleged breaches of contract and (2) multiple

declaratory judgments. Because the crux of Plaintiffs’ claims depends on

the Form’s language, the Court reproduces the relevant policy language

below.

         3.3   Business Income Coverage

         Under the “Business Income” provision, Defendant:

         will pay for the actual loss of Business Income [that a
         policyholder] sustain[s] due to the necessary suspension of
         [the policyholder’s] “operations” during the “period of
         restoration.” The suspension must be caused by direct
         physical loss of or damage to property at the described
         premises. The loss or damage must be caused by or result
         from a Covered Cause of Loss.

(Docket #18-1 at 28). A “period of restoration” is defined as “the period of

time that . . . [b]egins with the date of direct physical loss or damage caused

by or resulting from any Covered Cause of Loss at the described premises,”



        Throughout their amended complaint, Plaintiffs refer to this provision as
         5

the “Sue and Labor” provision. (See, e.g., Docket #18 at 8).


                           Page 5 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 5 of 21 Document 44
and “[e]nds on the earlier of . . . [t]he date when the property at the

described premises should be repaired, rebuilt, or replaced . . . or . . . [t]he

date when business is resumed at a new permanent location.” (Id. at 64).

Lastly, the term “Covered Cause of Loss” means “[d]irect physical loss

unless the loss is excluded or limited.” (Id. at 26).6

       3.4    Extra Expense Coverage

       Pursuant to the Extra Expense provision in the Form, Defendant:

       will pay necessary Extra Expense [that a policyholder]
       incur[s] during the “period of restoration” that [the
       policyholder] would not have incurred if there had been no
       direct physical loss or damage to property at the described
       premises. The loss or damage must be caused by or result
       from a Covered Cause of Loss.

(Id. at 35). The Form defines “Extra Expense” as an “expense incurred . . .

[t]o avoid or minimize the suspension of business and to continue

‘operations.’” (Id. at 35–36).

       3.5    Civil Authority Coverage

       As enumerated in the Form, Defendant also provides “Civil

Authority Coverage” to Plaintiffs. Pursuant to this provision:

       [w]hen a Covered Cause of Loss causes damage to property
       other than property at the described premises, [Defendant]
       will pay for the actual loss of Business Income [that a
       policyholder] sustain[s] and necessary Extra Expense caused
       by action of civil authority that prohibits access to the
       described premises provided that both of the following apply:
       (1) Access to the area immediately surrounding the damaged
       property is prohibited by civil authority as a result of the
       damage, and the described premises are within that area but
       are not more than one mile from the damaged property; and

       6The foregoing definitions for “period of restoration” and “Covered Cause
of Loss” apply to the remaining types of coverage, discussed infra, unless such
terms are omitted or explicitly excluded.


                           Page 6 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 6 of 21 Document 44
        (2) The action of civil authority is taken in response to
        dangerous physical conditions resulting from the damage or
        continuation of the Covered Cause of Loss that caused the
        damage, or the action is taken to enable a civil authority to
        have unimpeded access to the damaged property.

(Id. at 30).

        3.6    Communicable Disease Coverage

        Plaintiffs also obtained “Communicable Disease Business Income

and Extra Expense Coverage” from Defendant. Under this provision,

Defendant agreed to pay a policyholder for “actual loss of Business Income

or any necessary Extra Expense costs” that a policyholder sustains if the

policyholder’s “‘operations’ [were] temporarily shut down or suspended”

pursuant to the order of a board of health or similar governmental board.

(Id. at 32). Notably, the shutdown or suspension “must be due to an

outbreak of a ‘communicable disease’ or a ‘waterborne pathogen’” at the

policyholder’s insured premises. (Id.) Defendant will pay for, among other

things, a policyholder’s costs to (1) clean and disinfect its equipment and

insured premises, (2) replace contaminated consumable goods, (3) test the

insured premises to confirm the elimination of disease or pathogen,

(4) provide medical tests and care to infected persons, (5) advertise in order

to restore the policyholder’s business reputation, (6) evacuate the insured

premises, (7) relocate as necessary to minimize the suspension of business,

and (8) minimize suspension of operations. (Id.)

        3.7    Duties in the Event of Loss or Damage

        Lastly, Plaintiffs aver that they were denied coverage pursuant to the

“Duties in the Event of Loss or Damage” section of the Form (the “Duties

Section”). The Duties Section obligates policyholders to “[t]ake all

reasonable steps to protect the Covered Property from further damage, and


                           Page 7 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 7 of 21 Document 44
keep a record of [their] expenses necessary to protect the Covered Property,

for consideration in the settlement of the claim.” (Id. at 59). This section

makes clear that Defendant “will not pay for any subsequent loss or

damage resulting from a cause of loss that is not a Covered Cause of Loss.”

(Id.)7

4.       ANALYSIS

         Whether Plaintiffs have stated a viable claim for relief turns on this

Court’s interpretation of the Form’s language. Because the Court is sitting

in diversity in this case, it shall “appl[y] the law of the state in which it sits,

including the state’s choice-of-law rules.” BB Syndication Servs., Inc. v. First

Am. Title Ins. Co., 780 F.3d 825, 829 (7th Cir. 2015). Thus, Wisconsin choice-

of-law rules apply. When determining “which jurisdiction’s law applies to

a contractual dispute,” Wisconsin courts apply “the law of the jurisdiction

with which the contract has its most significant relationship.” State Farm

Mut. Auto. Ins. Co. v. Gillette, 641 N.W.2d 662, 670–71 (Wis. 2002) (citations

and alterations omitted). The parties are in agreement that, pursuant to

Wisconsin choice-of-law rules, Michigan law governs the interpretation of

the Form as to Paradigm Care, whereas Illinois law governs the

interpretation of the Form as to Creative Paths.

         Both Michigan and Illinois courts apply contract interpretation rules

when interpreting the terms of an insurance policy. Auto-Owners Ins. Co. v.



         In its brief, Defendant argues that there are two relevant policy exclusions
         7

in the Form, which preclude some of the types of coverage at issue. (Docket #22 at
27–30) However, because the Court finds that Plaintiffs have not alleged coverage
under the Business Income, Extra Expense, Civil Authority, and Communicable
Disease provisions, and that the Duties Section does not confer coverage, the Court
need not reach the question of whether such policy exclusions would foreclose
coverage to Plaintiffs.


                           Page 8 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 8 of 21 Document 44
Harrington, 565 N.W.2d 839, 841 (Mich. 1997); Drs. Direct Ins., Inc. v.

Bochenek, 38 N.E.3d 116, 123 (Ill. App. Ct. 2015). Therefore, Michigan and

Illinois courts review the policy’s terms to determine the parties’ intent and

give effect to the same. Auto-Owners, 565 N.W.2d at 841; Hunt v. Drielick,

852 N.W.2d 562, 565 (Mich. 2014); Addison Ins. Co. v. Fay, 905 N.E.2d 747,

755 (Ill. 2009). “Where there is no ambiguity, [courts] will enforce the terms

of the contract as written. . . . [and] interpret[] the terms of an insurance

contract in accordance with their commonly used meaning.” Frankenmuth

Mut. Ins. Co. v. Masters, 595 N.W.2d 832, 837 (Mich. 1999) (internal

quotations and citation omitted). See also Drs. Direct, 38 N.E.3d at 123

(citation and alteration omitted) (“If the terms in the policy are clear and

unambiguous, the court must give them their plain, ordinary, and popular

meaning.”). However, courts construe ambiguous policy terms in favor of

the insured. Id.; Frankenmuth, 595 N.W.2d at 837.

       Michigan courts construe ambiguities liberally in favor of the

insured. U.S. Fid. & Guar. Co. v. Grp. Health Plan of S.E. Mich., 345 N.W.2d

683, 685–86 (Mich. Ct. App. 1983). Further, Michigan courts “strictly

construe[]” “[c]lear and specific exclusionary clauses” in favor of the

insured. McKusick v. Travelers Indem. Co., 632 N.W.2d 525, 528 (Mich. Ct.

App. 2001). Notably, Illinois courts liberally construe the entire insurance

contract in the insured’s favor. Addison, 905 N.E.2d at 753. It is with this

framework in mind that the Court addresses Defendant’s contention that

Plaintiffs’ allegations, accepted as true, do not establish coverage under the

aforementioned Form provisions.

       4.1    Business Income & Extra Expense Coverage Claims

       As discussed in Sections 3.3 and 3.4 supra, to trigger coverage under

the Business Income and Extra Expense provisions, Plaintiffs must have


                           Page 9 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 9 of 21 Document 44
sustained “direct physical loss or damage to” covered property. The Form

does not define the terms “physical loss or damage to.” Thus, in accordance

with both Michigan and Illinois law, the Court looks to the dictionary to

determine the plain and commonly understood meanings of those terms.

Twichel v. MIC Gen. Ins. Corp., 676 N.W.2d 616, 622 (Mich. 2004); Founders

Ins. Co. v. Munoz, 930 N.E.2d 999, 1005 (Ill. 2010).

       The parties supply the Court with multiple definitions for each term

from the same source, Merriam-Webster’s Online Dictionary. However, the

parties do not argue over the meanings of the words “physical loss or

damage to.” Further, “[a] word is not rendered ambiguous . . . merely

because a dictionary defines it in a variety of ways.” Koontz v. Ameritech

Servs., Inc., 645 N.W.2d 34, 41 (Mich. 2002). Therefore, the Court takes

judicial notice of the following definitions.8

       When used as an adjective, the word “direct” means “stemming

immediately from a source,” and “marked by absence of an intervening

agency, instrumentality, or influence.”9 The term “physical” is defined as

“having material existence: perceptible especially through the senses and

       8 See Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact that is
not subject to reasonable dispute because it . . . can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.”); see
also Winston v. Hepp, Case No. 18-cv-1938-pp, 2020 WL 1509519, at *7 (E.D. Wis.
Mar. 30, 2020) (declining to take judicial notice of judicial decisions proffered by
petitioner because such decisions were “not capable of ready and accurate
determination by a resort to sources whose accuracy cannot be questioned” such
as “a dictionary or an almanac or an encyclopedia.”); Clark v. Walt Disney Co., 642
F.Supp.2d 775, 782 (S.D. Ohio 2009) (holding that the court could take judicial
notice of dictionary definitions without converting a motion to dismiss into a
motion for summary judgment because “a dictionary is one of those sources whose
accuracy cannot reasonably be questioned . . . .”).
       Direct,
       9          Merriam-Webster          Dictionary,      https://www.merriam-
webster.com/dictionary/direct (last visited Mar. 22, 2021).


                           Page 10 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 10 of 21 Document 44
subject to the laws of nature.”10 Another definition for “physical” is “of or

relating to material things.”11 The first definition for the term “loss” is

“destruction and ruin.”12 And lastly, the term “damage” is defined as the

“loss or harm resulting from injury to person, property, or reputation.”13

       Plaintiffs claim that they have suffered a physical loss because, as a

result of COVID-19 and the applicable state and local government orders,

“the childcare centers are unable to use their interior spaces in the manner

in which they had previously used those spaces.” (Docket #18 at 2).

According to Plaintiffs, "[t]he probability of illness prevents the use of the

space in no less of a way than, on a rainy day, a crumbling and open roof

from the aftermath of a tornado would make the interior space of a business

unusable. The usable space has diminished.” (Id. at 2–3). Plaintiffs assert

that they have lost functionality of their spaces for business purposes and

that their physical spaces have been diminished in a manner that qualifies

as a “physical alteration.” (Id. at 3). Plaintiffs also allege that the loss is a

physical loss because “their property has become unsafe for its intended

purpose,” and “the presence of virus or disease has resulted in physical

damage to property in this case.”(Id. at 7–8).

       Defendant argues that Plaintiffs have not sustained “direct physical

loss or damage to property,” warranting Defendant’s coverage under the

Business Income and Extra Expense provisions. (See Docket #22 at 10–20).


        Physical,
       10           Merriam-Webster         Dictionary,    https://www.merriam-
webster.com/dictionary/physical (last visited Mar. 22, 2021).
       11   Id.
        Loss,
       12         Merriam-Webster          Dictionary,      https://www.merriam-
webster.com/dictionary/loss (last visited Mar. 22, 2021).
        Damage,
       13           Merriam-Webster       Dictionary,     https://www.merriam-
webster.com/dictionary/damage (last visited Mar. 22, 2021).


                           Page 11 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 11 of 21 Document 44
The Court agrees, finding that Plaintiffs proffer an extremely tortured

interpretation of the terms “physical loss of or damage to.” The Court’s

determination appears to be in accord with both state and federal decisions

interpreting Michigan law. For example, in Universal Image Productions, Inc.

v. Federal Insurance Company, 475 F. App’x 569, 571–72 (6th Cir. 2012), the

court evaluated whether the plaintiff, a tenant in a building that was

contaminated with mold, odor, and bacteria, had suffered “direct physical

loss or damage.” Like Plaintiffs in this case, the plaintiff in Universal claimed

it had lost business income under its insurance policy. Id. at 571. The

plaintiff argued that it suffered a direct physical loss “because the mold,

odor, and bacterial contamination rendered its building uninhabitable or

substantially unusable,” forcing the plaintiff’s evacuation. Id. at 572.

Ultimately, the Sixth Circuit determined that the plaintiff “did not

experience any form of ‘tangible damage’ to its insured property,” and

noted that “not a single piece of [the plaintiff’s] physical property was lost

or damaged as a result of mold or bacterium contamination.” Id. at 573. The

court noted that even if Michigan had adopted “a more expansive

definition”—which it did not—the plaintiff “would still not be entitled to

coverage” because the plaintiff’s covered property was not rendered

uninhabitable or substantially unusable. Id. at 574.

       More directly on point, in Gavrilides Management Corporation v.

Michigan Insurance Company, a Michigan trial court determined that the

plaintiff had not established that its covered property sustained “physical

loss or damage” as the result of the governor’s COVID-19 business closure

order. Transcript of Hearing and Ruling on Defendant’s motion for

Summary Disposition, File No. 20-258-CB (Ingham Cnty. Cir. Ct. July 1,

2020). The trial court held that, based on the common meanings of those


                          Page 12 of 21
Case 2:20-cv-00720-JPS Filed 03/26/21 Page 12 of 21 Document 44
terms, as well as the court’s review of federal case law, “physical loss of or

damage to the property has to be something with material existence.” Id. at

18. The court explained that those terms require “[s]omething that is

tangible. Something . . . that alters the physical integrity of the property.”

Id. at 19. The court found that the plaintiff did not allege that COVID-19

entered his premises or was ever present therein, but only that he lost

business due to the executive orders requiring him to shut down. Based on

the foregoing, the court determined that “there simply are no allegations of

direct physical loss of or damage” to the plaintiff’s covered premises and

granted the defendant’s motion for summary disposition. Id.

       Similarly, the Illinois Supreme Court concluded that “to the average,

ordinary person, tangible property suffers a ‘physical’ injury when the

property is altered in appearance, shape, color, or in other material

dimension. Conversely, to the average mind, tangible property does not

experience ‘physical’ injury if that property suffers intangible damage.”

Travelers Ins. Co. v. Eljer Mfg., Inc., 757 N.E.2d 481, 496 (Ill. 2001). While

Travelers does not interpret the exact phrase at issue in this case, the Court

finds it likely that, pursuant to the Illinois Supreme Court’s interpretation

of the terms “physical injury,” Plaintiffs have not alleged “physical loss or

damage to” their covered premises. See also Sandy Point Dental, PC v.

Cincinnati Ins. Co., Case No. 20 CV 2160, 2020 WL 5630465, at *2–*3 (N.D. Ill.

Sept. 21, 2020) (granting the defendant’s motion to dismiss after

determining, under Illinois law, that the plaintiff, who sought coverage as

a result of COVID-19 closure orders, had failed to plead a direct physical




                          Page 13 of 21
Case 2:20-cv-00720-JPS Filed 03/26/21 Page 13 of 21 Document 44
loss because “the coronavirus does not physically alter the appearance,

shape, color, structure, or other material dimension of the property.”)14

        Plaintiffs aver that Defendant’s interpretation of the terms at issue

requires Plaintiffs to allege a “structural alteration.” (See Docket #28 at 14).

However, the Court agrees that Plaintiffs mischaracterize Defendant’s

argument. While Plaintiffs are not necessarily required to show that

COVID-19 altered the structure of their property, they must allege that

COVID-19 caused a direct material, tangible, corporeal, or perceptible, loss

of or damage to their covered premises. The Court finds that Plaintiffs have

not sufficiently pleaded relevant facts supporting such allegations.

        Plaintiffs argue that they have pleaded structural alteration by

alleging (1) infestation by a harmful agent and (2) diminishment of

functional space and loss of covered property.15 (Id. at 11–17). However, the

Court finds that Plaintiffs have neither alleged that COVID-19 infested, nor


        14Plaintiffs cite One Place Condominium, LLC v. Travelers Property Casualty
Company of America, No. 11 C 2520, 2015 WL 2226202, at *9 (N.D. Ill. Apr. 22, 2015)
to support the proposition that, under Illinois law, “‘physical’ damage may take
the form of loss of use of otherwise undamaged property, which in turn suffices
as a covered loss.” However, Plaintiffs omit the first part of that quote, which notes
the precariousness of the plaintiff’s reliance on those decisions. See id. (“[A]t best
[the cases cited by the plaintiff] reflect that where a general all-risk commercial . . .
policy insures against both ‘loss’ and ‘damage’ to an existing structure, ‘physical’
damage may take the form of loss of use of otherwise undamaged property, which
in turn suffices as a covered loss.”) (emphasis added). Further, Plaintiffs did not
provide this Court with the authority referenced in One Place that might, at best,
potentially support their proposition that a loss of use might be a covered physical
loss of or damage to property.
         Plaintiffs provide a number of fact-finding determinations issued by
        15

various legislative and executive bodies throughout the United States that “make
clear that COVID-19 results in direct physical loss or damage.” (Docket #18 at 8–9,
#28 at 21). However, taken as true, (1) none of those determinations are from either
Michigan, Illinois, or Skokie and (2) the accuracy of those determinations is
questionable.


                           Page 14 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 14 of 21 Document 44
diminished their covered properties. Plaintiffs point to their allegations

that, “if they were to conduct business as usual, the disease and the virus

would show up and children would get sick” making their spaces not

functional for business purposes. (Docket #28 at 23–24). Such allegations are

both speculative and conclusory. Because Plaintiffs have not sufficiently

pleaded “direct physical loss of or damage to” their premises as a result of

COVID-19 or the relevant closure orders, they do not qualify for Business

Income or Extra Expense coverage. Thus, the Court grants Defendant’s

motion to dismiss as to Plaintiffs’ claims under those provisions.

       4.2    Civil Authority Coverage Claims

       Next, the Court addresses whether Plaintiffs have sufficiently

pleaded a claim for relief under the Civil Authority coverage provision. To

trigger such coverage, there must be damage to property other than

Plaintiffs’ covered premises, caused by a Covered Cause of Loss. As the

result of such damage to other property, a civil authority must have taken

action to prohibit access to the covered premises because it is within a mile

of the damaged property. Further, the civil authority must have acted in

response to dangerous physical conditions resulting from the damage or

continuation of the Covered Cause of Loss that caused such damage.

(Docket #18-1 at 30).

       Plaintiffs allege that “COVID-19 caused direct physical loss or

damage to property near the Covered Property in the same manner that it

caused direct physical loss or damage to the Covered Property.” (Docket

#18 at 19). Further, according to Plaintiffs, the civil authority orders were

actions taken in response to the dangerous physical conditions resulting

from the direct physical loss or damage to such properties.” (Id.) As

discussed in Section 4.1 supra, the Court rejects Plaintiffs’ arguments that


                          Page 15 of 21
Case 2:20-cv-00720-JPS Filed 03/26/21 Page 15 of 21 Document 44
they suffered “physical loss or damage to” their covered premises as the

result of COVID-19. Thus, Plaintiffs’ allegations of the same type of damage

to property near the insured premises are based on facts that this Court has

already determined do not constitute physical loss or damage.

          Plaintiffs rely on Sloan v. Phoenix of Hartford Insurance Company, 207

N.W.2d 434 (Mich. Ct. App. 1973), to support the proposition that non-

structural damage is sufficient to trigger civil authority coverage. The

insurance policy at issue in Sloan “extended to include the actual loss . . .

during the period of time . . . when as a direct result of the peril(s) insured

against, access to the premises described is prohibited by order of civil

authority.” Id. at 436. The court found that, although there was not physical

damage to the plaintiff’s theatre, the plaintiff’s loss of income was covered

because a civil authority shut down the plaintiff’s covered premises as the

result of a riot. Notably, a riot was a specifically insured peril under the

policy.

          Plaintiffs argue that, in light of Sloan, physical damage is not

required to trigger civil authority coverage. However, in Sloan, the civil

authority provision makes no mention of the term “damage” whatsoever.

Pursuant to the provision in Sloan, civil authority coverage was triggered

when (1) a specific, insured peril occurred, which caused (2) an order from

a civil authority, and as a result of that order (3) the plaintiff was unable to

access his or her premises, (4) causing actual loss. The court found that

because the provision did not require physical damage to the covered

property, the policy covered the plaintiff’s losses. Id. 436–37. Unlike Sloan,

the provision in the Form does require damage, whether it be physical or

non-physical, to a non-covered property. Moreover, to trigger Civil




                          Page 16 of 21
Case 2:20-cv-00720-JPS Filed 03/26/21 Page 16 of 21 Document 44
Authority coverage, the relevant civil authority must prohibit access as the

result of damage to a non-covered property.

       Plaintiffs allege, in a conclusory fashion, that the Michigan, Illinois,

and Skokie orders “were actions taken in response to the dangerous

physical conditions resulting from the direct physical loss or damage to

such properties.” (Docket #18 at 19). However, those orders were not issued

in response to such alleged damage at property near Plaintiffs’ covered

premises.16,17 Those civil authorities took action in response to the impact of

COVID-19 on both a local and statewide basis, not in direct response to


       16 See, e.g., Gov. Whitmer’s Exec. Order No. 2020-21, Temporary Requirement to
Suspend Activities That Are Not Necessary to Sustain or Protect Life (Mar. 23, 2020),
available at https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-522576-
-,00.html (“To mitigate the spread of COVID-19, protect the public health, and
provide essential protections to vulnerable Michiganders, it is reasonable and
necessary to impose limited and temporary restrictions on the use of places of
public accommodations.”); Gov. Pritzker’s Exec. Order 2020-10, Executive Order in
Response to COVID-19 (COVID-19 Exec. Order No. 8) (Mar. 20, 2020), available at
https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-10.aspx
(“WHEREAS, for the preservation of public health and safety throughout the
entire State of Illinois, and to ensure that our healthcare delivery system is capable
of serving those who are sick, I find it necessary to take additional measures
consistent with public health guidance to slow and stop the spread of COVID-
19[.]”); Village of Skokie Order #566329 (Mar. 23, 2020) available at
https://www.skokie.org/DocumentCenter/View/3128/VOS-Emergency-Childcare-
Centers-and-Childcare-Homes-PDF?bidId= (“As you are aware, in order to limit the
spread of COVID-19, all childcare centers and childcare homes within the Village
of Skokie were closed by order effective March 20, 2020.”).
       17 Plaintiffs refer to and quote from, but do not attach, the relevant local and
state orders in their pleadings. (See Docket #18 at 11–12). However, due to
Plaintiffs’ reliance on the same, the Court treats them as a part of the complaint.
Further, “[w]hen a written instrument contradicts allegations in the complaint to
which it is attached, the exhibit trumps the allegations.” N. Ind. Gun & Outdoor
Shows, Inc. v. City of South Bend, 163 F.3d 449, 454 (7th Cir. 1998). Those orders do
not suggest that Michigan, Illinois, or the Village of Skokie shut down businesses
due to damage at properties near Creative Paths’s or Paradigm Care’s covered
properties.


                           Page 17 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 17 of 21 Document 44
damage at a property within a mile of Plaintiffs’ premises. Notably,

Plaintiffs acknowledge this fact in their pleadings. (See id. at 12) (“The

Michigan and Illinois Closure Orders were issued in response to the spread

of COVID-19 throughout those states, and the Village of Skokie Closure

Order was issued in response to the spread of COVID-19 throughout that

locality.”).18

        Because Plaintiffs have not alleged coverage pursuant to the Civil

Authority provision, the Court must grant Defendant’s motion to dismiss

for failure to state a claim under the same.

        4.3      Communicable Disease Coverage

        Next, the Court addresses Plaintiffs’ argument that Defendant

improperly denied their claims for Communicable Disease coverage. To

reiterate, such coverage applies to Plaintiffs’ actual loss of Business Income

or Extra Expense if a governmental board or board of health shuts down

Plaintiffs’ covered premises due to an outbreak of a “communicable disease”

at the premises. First, Plaintiffs argue that they sufficiently pleaded an


        18The parties argue whether the relevant civil authorities truly “prohibited”
Plaintiffs’ access to their covered properties because Plaintiffs were able to use
their premises if they provided day care services to the children of essential
workers. Compare Studio 417, Inc. v. Cincinnati Ins. Co., 478 F. Supp. 3d 794, 803
(W.D. Mo. 2020) (finding that the plaintiffs sufficiently alleged that a civil
authority prohibited the plaintiffs’ access to their facilities because the civil
authority required the suspension of operations at a hair salon and prohibited
seating at a restaurant, with limited exceptions), with Sandy Point Dental, 2020 WL
5630465, at *3 (finding that the plaintiffs had not sufficiently alleged that a civil
authority prohibited access to the plaintiffs’ property because “plaintiff
concede[d] that dental offices were deemed essential businesses for emergency
and non-elective work.”). Because the Court determines that, in this case, Plaintiffs
have failed to allege that civil authorities acted in response to dangerous physical
conditions resulting from damage to other property located in within a mile of
Plaintiffs’ premises, the Court does not evaluate the parties’ arguments concerning
whether the civil authorities prohibited Plaintiffs from accessing their facilities.


                           Page 18 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 18 of 21 Document 44
outbreak at their covered premises. Second, Plaintiffs state that Defendant

failed to cite authority to support its “proposition that [the terms] ‘at the

insured premises’ must be read so narrowly and so against the interests of

the policyholder that a nationwide pandemic clearly alleged to have

affected [Plaintiffs’] operations somehow excludes premises affected by the

shutdown orders within their geographic areas.”(Docket #28 at 33). The

Court finds that Plaintiffs’ contentions gloss over the plain meaning of the

terms of the Communicable Disease provision. Further, Plaintiffs have not

provided the Court with authority suggesting that the terms “outbreak . . .

at the insured premises” would encompass communicable disease

outbreaks at non-insured properties affected by the shutdown orders in the

applicable geographic areas.

       Surely, Plaintiffs have not sufficiently alleged that there was a

COVID-19 outbreak at Paradigm Care. But Plaintiffs alleged that one active

enrollee at Creative Paths tested positive for COVID-19 shortly after

Creative Paths closed. Thus, drawing all reasonable inferences in Plaintiffs’

favor, the Court could reasonably infer that the active enrollee at Creative

Paths was exposed to COVID-19 at its premises. Defendant’s argument that

the active enrollee tested positive after the Illinois and Skokie closure orders

took effect is unavailing, as COVID-19 symptoms may appear 2–14 days

after one’s exposure to the virus.19 Nevertheless, Plaintiffs failed to allege

that the government shut down their respective facilities due to an outbreak

of COVID-19 at the same. As discussed in Section 4.2 supra, neither



        Ctrs. for Disease Control and Prevention, COVID-19, Symptoms of
       19

Coronavirus (updated Feb. 21, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html (“Symptoms may appear 2-14 days after
exposure to the virus.”)


                          Page 19 of 21
Case 2:20-cv-00720-JPS Filed 03/26/21 Page 19 of 21 Document 44
Michigan, nor Illinois, nor the Village of Skokie issued their orders in direct

response to a COVID-19 outbreak at either Paradigm Care or Creative

Paths. Thus, based on Plaintiffs’ allegations in their amended complaint, the

Court finds that the terms of the Form preclude Plaintiffs’ claims for

Communicable Disease coverage.

       4.4    Duties in the Event of Loss or Damage

       Lastly, the Court addresses Plaintiffs’ claims for coverage under the

Duties Section. This section outlines a list of nine actions that policyholders

must take “in the event of loss or damage to Covered Property.” (Docket

#18-1 at 59). Plaintiffs aver that Defendant failed to provide coverage

pursuant to the fourth outlined duty, which (1) requests that policyholders

“keep record of [] expenses necessary to protect Covered Property, for

consideration in the settlement of the claim,” and (2) notes that keeping

such records “will not increase the Limit of Insurance.” (Id.) Defendant

argues that this section does not provide coverage, but instead imposes a

duty on the insured. The Court agrees. But even if the Court entertained

Plaintiffs’ argument that the Duties Section granted coverage, Plaintiffs

have not sufficiently alleged loss or damage warranting such coverage. See

supra Section 4.1. In the end, Plaintiffs failed to allege facts demonstrating

that they took steps or incurred expenses to protect Covered Property.

Rather, Plaintiffs’ allegation that they “incurred expenses in connection

with reasonable steps to protect Covered Property” is conclusory and, thus,

wholly insufficient. (See Docket #18 at 22).

5.     CONCLUSION

       Based on the foregoing, the Court grants Defendant’s motion to

dismiss Plaintiffs’ amended complaint, (Docket #21), and will dismiss this

case with prejudice. At this juncture, the Court will deny as moot


                           Page 20 of 21
 Case 2:20-cv-00720-JPS Filed 03/26/21 Page 20 of 21 Document 44
Defendant’s motion to strike class allegations in Plaintiffs’ amended

complaint, (Docket #23). Finally, given the dismissal of this action, the

Court will deny as moot Plaintiffs’ motions to consolidate cases, (Docket

#36), and to appoint class counsel, (Docket #38).

       Accordingly,

       IT IS ORDERED that Defendant’s motions to dismiss Plaintiffs’

initial complaint (Docket #13) and to strike Plaintiffs’ class allegations

therein (Docket #15) be and the same are hereby DENIED as moot;

       IT IS FURTHER ORDERED that Defendant’s motion to dismiss

Plaintiffs’ amended complaint (Docket #21) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that Defendant’s motion to strike

Plaintiffs’ class allegations in Plaintiffs’ amended complaint (Docket #23) be

and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiffs’ motions to consolidate

cases (Docket #36) and to appoint class counsel (Docket #38) be and the

same are hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 26th day of March, 2021.

                                   BY THE COURT:



                                   ____________________________________

                                   J. P. Stadtmueller
                                   U.S. District Judge




                          Page 21 of 21
Case 2:20-cv-00720-JPS Filed 03/26/21 Page 21 of 21 Document 44
